Citation Nr: 0028548	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a coccyx 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran had active air service from September 1972 to 
October 1976.  This matter is at the Board of Veterans' 
Appeals (Board) from a December 1998 decision by the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO).

The veteran was scheduled for a personal hearing before a 
hearing officer at the RO, and given notice of the date and 
time to report for same.  However, he failed to appear for 
the hearing in August 1998, and there is no indication of 
record that he requested a postponement of said hearing.  

The claim of entitlement to service connection for left 
shoulder disability is held in abeyance pending completion of 
the development requested in the Remand below.


FINDING OF FACT

There is no competent, probative evidence of record which 
shows that the veteran has a current coccyx disability that 
could be related to an in-service incident.


CONCLUSION OF LAW

The claim of service connection for coccyx disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's June 1972 military enlistment medical 
examination report is negative for any complaint or clinical 
finding of a left shoulder or coccyx disorder.  A February 
1974 service medical record notes that the veteran injured 
his "tail bone" falling down steps about a month earlier.  
He reported that the pain had essentially resolved, but pain 
continued in the left buttock on prolonged sitting.  
Examination revealed point tenderness left of the sacrum, 
with no sciatic notch pain.  X-ray studies showed marked 
anterior angulation of the coccyx.  The service examiner's 
impression was probable old fracture of the coccyx.  An April 
1974 service medical record reveals that the veteran was able 
to rock on the coccyx on a hard floor with no discomfort.  
The service examiner reported that his coccyx was "no longer 
a problem for him."

Other service medical records dated in February 1974 reveal 
complaints of left shoulder and low back pain, sustained when 
he lifted heavy life support equipment.  Examination revealed 
a full range of motion for each arm and the back.  The 
impression was mild muscle strain.  He complained of 
continued left shoulder pain in June 1974.  Examination at 
that time showed that left shoulder pain was recreated by 
abducting the left arm with the hand in full supination.  The 
service examiner's impression was biceps tendinitis.  On 
examination in July 1974, the veteran reported that he felt 
much better and was practically free of pain.  Examination in 
that month revealed very mild left shoulder pain, again on 
abduction of the left arm with the hand in full supination.  
The examiner's impression was left shoulder pain, resolving.

In April 1998, the veteran filed a claim of service 
connection for left shoulder disability and "broken tail 
bone."  On review of the service medical records, the RO, by 
December 1998 rating decision, denied service connection for 
left shoulder tendonitis and coccyx injury.  The veteran 
notified the RO of his disagreement with the decision in 
April 1999.

Post-service medical records have been furnished which 
evidence VA outpatient examinations and treatment of the 
veteran between May 1998 to April 1999.  The VA hospital 
records primarily show clinical findings and treatment of a 
cervical spine disorder with associated neck pain.  The 
records also reflect numerous complaints of left shoulder 
pain.  As recorded by at least two VA medical personnel in 
May and June 1998, the veteran stated that his left shoulder 
injury was incurred in service.  

A May 1998 VA outpatient record shows a diagnosis of chronic 
left shoulder myalgia.  X-ray studies in May 1998 were 
interpreted as showing a "minor abnormality" in the form of 
degenerative disc changes at the C3-C5 interspace levels.  In 
June 1998, the veteran complained of that the neck pain 
radiated to his left upper limb, causing some paresthesia.  
During neurological evaluation in June 1998, a VA examiner 
recorded that the veteran's left shoulder disability had its 
"[o]nset in 1974 while in service when installing life rafts 
and parachutes in cargo area.  [The veteran] relates the 
difficulty started when lifting those items overhead."  On 
neurological consultation in June 1998, the veteran 
complained of left arm and shoulder pain, and left arm 
numbness, which had progressively worsened over the previous 
three months.  Magnetic resonance imaging studies in June 
1998 revealed a "major abnormality" in the form of cervical 
spondylosis involving C3-C4, C4-C5, and C5-C6.  

The post-service VA outpatient records outlined above are 
negative for any complaints or clinical findings pertaining 
to the veteran's coccyx.  

In an April 1999 statement of the case, the RO continued the 
prior denial of service connection for left shoulder 
disability, holding that there was no evidence showing a 
continuity of same since separation from service.  The RO 
also found that there was no evidence that the veteran had a 
current disability related to his coccyx.  

In the May 1999 substantive appeal, the veteran reiterated 
that his left shoulder and coccyx pain remained chronic 
problems.

Legal Criteria and Analysis - Service Connection

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  A well-grounded claim as one 
that is plausible, i.e., meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition, unless it is clearly attributable to 
intercurrent causes.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's 
precedent, lay observation is competent.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated finding of a diagnosis 
including the word "chronic."

If the chronicity provision is not applicable, a claim may be 
still be well grounded under the continuity standard if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is not free to judge weight or credibility at the 
well-grounded stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-grounded stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Claimed Coccyx Disability

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim.  If he has 
not, his appeal must fail.  38 U.S.C.A. § 5107(a); see 
Murphy, supra.

In order to establish the first element of a well-grounded 
claim, the veteran must present competent evidence of a 
current disability in the form of a medical diagnosis.  His 
statements regarding his coccyx disorder and its symptoms 
cannot establish the existence of a current disability.  He 
is not competent to establish the existence of a current 
disability as this is an issue of medical diagnosis which 
requires medical expertise in order to have probative value.  
See Caluza, 7 Vet. App. at 504; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  The Court has long held that 
evidence which requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  See Espiritu, supra.  
Nothing in the claims folder shows that the veteran has any 
of these necessary qualifications to render a medical 
opinion.  While he may present competent lay evidence 
regarding symptoms of a current coccyx disorder, he is not 
competent to establish that those symptoms constitute a 
diagnosis of a coccyx disability, or that they are related to 
any in-service injury he may have sustained.  See Caluza, 
Grottveit, both supra.

As noted above, the post-service medical evidence amounts to 
VA outpatient medical records dated from May 1998 to April 
1999.  Such medical records are entirely negative for current 
clinical findings of chronic residual injury or disability 
related the veteran's coccyx.  In view of the lack of any 
medical evidence establishing the existence of chronic 
pathology related to the veteran's coccyx, the veteran has 
not met the first prong of Caluza, i.e., establishing a 
current disability by medical diagnosis.  The absence of 
competent evidence establishing a current coccyx disability 
precludes a finding that the veteran's claim is well 
grounded.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and he has not indicated the existence of any post-service 
medical evidence that has not already been obtained or 
requested that would well ground his claims of service 
connection for coccyx disability.  McKnight v. Brown, 131 
F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.

For the reasons stated above, and in the absence of competent 
medical evidence of a current coccyx disability shown to be 
related to an incident of service, the veteran's claim of 
service connection for coccyx disability is not well grounded 
and must be denied.  As he has not submitted evidence of a 
well-grounded claim as to this issue, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not applicable.  See generally Gilbert, 1 
Vet. App. at 53.  Further, as the claim is not well grounded, 
VA is under no duty to assist the veteran in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81.


ORDER

Service connection for a coccyx disability is denied.

	
REMAND

As above, the record includes documentation that the veteran 
sustained a left shoulder injury during active service; VA 
medical personnel have diagnosed present left shoulder pain; 
and there is competent evidence tending to show at least to 
some degree a relationship between the current left shoulder 
pain and the in-service diagnosis of same.  Thus, the veteran 
has submitted a plausible claim that is capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  Therefore, 
the Board holds that the veteran's claim of service 
connection for left shoulder disability is well grounded 
under 38 U.S.C.A. § 5107(a) as it is not inherently 
implausible.  VA has a resulting duty to assist.  See Murphy, 
supra.  

In this case, the Board finds that the notations of the VA 
medical personnel set forth above tend to pose more questions 
than they answer.  Specifically, the notations are unclear as 
to whether they are mere recitations of the veteran's 
disability history, as provided by himself, or whether they 
are intended to express a medical opinion that his current 
left shoulder pain is in fact related to an incident of 
service.  Thus, the Board believes that, prior to an 
adjudication of this issue, additional VA orthopedic and 
neurological examination would be useful to clarify the 
numerous statements regarding the alleged history of 
symptomatology of the veteran's left shoulder pain, most 
importantly toward determining, to the extent possible, the 
nature and etiology of any current left shoulder disability.  
Suttmann v. Brown, 5 Vet. App. 127 (1993). 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment by all health care providers 
who may possess additional records of 
treatment pertinent to his claim of 
service connection for left shoulder 
disability.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
veteran's complete treatment records from 
all sources identified which have not 
been previously secured.

2.  The veteran should be afforded VA 
orthopedic and neurological examination 
to determine the nature and etiology of 
any left shoulder disability which may 
now be present.  The claims folder must 
be made available to the examiner(s) for 
review in conjunction with their 
examination; the examination reports must 
reflect a review of pertinent evidence in 
the claims folder.  All indicated 
testing, including X-ray studies, should 
be accomplished.  The examiner(s) must be 
asked to provide an opinion as to whether 
it is as likely as not that any left 
shoulder disability found is causally 
related to an in-service incident.  To 
the extent possible, the examiners should 
be asked to comment on whether any in-
service left shoulder pathology may be 
distinguished from post-service left 
shoulder pathology, and if so, the 
examiners should be requested to explain 
any such distinction.  If any of the 
foregoing cannot be determined, the 
examiners should so state for the record.

3.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examinations, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 

